             Case 2:20-cv-04055-GAM Document 17 Filed 10/02/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


MELVIN JOHNAKIN, individually and on
behalf of all others similarly situated,

Plaintiff,

v.

UNITED STATES POSTAL SERVICE,                              Case No. 20-cv-4055
LOUIS DEJOY, in his official capacity as
Postmaster General of the United States
Postal Service, DONALD J. TRUMP, in his
official Capacity as President of the United
States of America,

Defendants.



STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS TO RESPOND
    TO PLAINITFF’S MOTION FOR A PRELIMINARY INJUNCTION; ORDER

        IT IS HEREBY STIPULATED by and between the parties hereto through their respective

attorneys that Defendants’ deadline to respond to Plaintiff’s motion for a preliminary injunction

(ECF No. 5) is extended to Friday, October 9, 2020. Good cause exists for the extension. As the

Court is aware, on September 28, 2020, the Court entered a preliminary injunction in the related

case Pennsylvania v. DeJoy, No. 20-cv-4096 (E.D. Pa.). As part of its order, the Court directed

Defendants to comply with the “Clarifying Operational Instructions” issued September 21, 2020,

adopted in response to the preliminary injunction entered in Washington v. Trump, No. 20-cv-

3127, 2020 WL 5568557 (E.D. Wash. Sept. 17, 2020). Two other federal courts have also entered

preliminary injunctions in related cases. See Jones v. U.S. Postal Serv., No. 20-cv-06516 (S.D.N.Y.

Sept. 25, 2020), ECF No. 57; New York v. Trump, No. 20-cv-2340 (D.D.C. Sept. 27, 2020), ECF

No. 51; Vote Forward v. DeJoy, No. 20-cv-2405 (D.D.C. Sept. 28, 2020), ECF No. 31. The parties
         Case 2:20-cv-04055-GAM Document 17 Filed 10/02/20 Page 2 of 3




agree that it is in the interest of judicial economy to extend Defendants’ deadline to respond to

Plaintiff’s motion for a preliminary injunction while the parties assess the effect of these

developments on this case.

Dated: October 1, 2020


                                            Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            WILLIAM M. McSWAIN
                                            U.S. Attorney for the
                                            Eastern District of Pennsylvania

                                            ERIC WOMACK
                                            Assistant Branch Director, Federal Programs Branch


                                            /s/ John Robinson
                                            JOSEPH E. BORSON
                                            KUNTAL V. CHOLERA
                                            ALEXIS ECHOLS
                                            DENA ROTH
                                            JOHN ROBINSON (D.C. Bar No. 1044072)
                                            Trial Attorney
                                            U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, D.C. 20005
                                            (202) 616-8489
                                            john.j.robinson@usdoj.gov

                                            Attorneys for Defendants

                                            /s/ Michael T. van der Veen
                                            Michael T. van der Veen, Esq. (Pa. Bar. No. 75616)
                                            1219 Spruce Street
                                            Philadelphia, PA 19107
                                            (215) 545-1000
                                            mtv@mtvlaw.com

                                            Attorneys for Plaintiff
         Case 2:20-cv-04055-GAM Document 17 Filed 10/02/20 Page 3 of 3




                                    ORDER

       This 2nd day of October, 2020, pursuant to the parties’ stipulation, IT IS HEREBY

ORDERED that Defendants’ deadline to respond to Plaintiff’s motion for a preliminary

injunction is extended to Friday, October 9, 2020.


                                                /s/ Gerald Austin McHugh
                                             Honorable Gerald Austin McHugh
                                             United States District Judge
